MaRtin, Judge,
concurring.
Even though the merchandise at bar5 is a synthetic compound of tungsten, I believe that it should be classified under paragraph 302 (c) rather than 302(g). I arrive at this conclusion because of the common meaning of certain significant words and because of the distinction between the subject compound and those intended to be covered by 302(g). In this instance, the common meaning of these words can readily be ascertained from lexicons.
“Concentrate” has been defined as follows:
Webster’s “New International Dictionary,” 1924:
Concentrate, n. That which has been concentrated. See concentrate, v.t. 2.
Concentrate. * * * v.t. * * * 2. To increase the strength by diminishing the bulk of, as of a liquid or an ore; to intensify or purify by getting rid of useless material; to condense; as to concentrate acid by evaporation; to concentrate ores by washing * * *.
Hackh’s “Chemical Dictionary,” 1929:
Concentrate. (1) In chemistry: To increase the strength by diminishing the bulk of unwanted material. * * *
According to the record here, the whole process as outlined in the stipulation was used only to increase the content or “strength” of the ore by “diminishing the bulk of unwanted material.” The low *139grade scheelite6 ore containing calcium tungstate equivalent to 2 to 10% W03 and the low grade tungstate concentrates equivalent to approximately 20% W03 were treated both chemically and mechanically to secure a greater percentage of tungsten by removing the unwanted materials. After processing, the tungsten content, expressed as W03, was 75.25%, and the material containing this percentage of tungsten oxide was imported.7 To my mind, according to the dictionary meaning of “concentrate,” this merchandise is a concentrate of tungsten secured by processing the low grade starting materials, and it comes within the purview of paragraph 302 (c).
Although the process was both chemical and mechanical and the calcium in the finished product was a different calcium than in the preprocessed material, the merchandise did contain a much higher percentage of tungsten and this was the only purpose of the processing. The mere fact that the processed imported material contains different calcium than the starting material does not in this instance require that the importations be classified under paragraph 302(g). The entire process of transforming calcium tungstate into sodium tungstate so that the tungstate becomes soluble in water and thus easily separable from the water-insoluble unwanted materials, and then changing sodium tungstate back to insoluble calcium tungstate in order to produce a solid easily separable from the water was done only to increase the percentage of tungsten and not to make a compound per se. I believe “compounds” in paragraph 302 (g) refers to compounds of tungsten which are made purposely as compounds of tungsten or mined in this form, and imported as such to be used for some purpose as compounds rather than as a source of tungsten metal.
Furthermore, tungsten is not found in nature as a free metal.8 This fact was brought to the attention of the Committee on Finance of the United States Senate prior to the passage of both the Tariff Act of 1922 and the Tariff Act of 1930.9 The tungsten in tungsten ores is always present in the form of various tungsten compounds such as calcium *140tungstate, CaW04.10 Certainly paragraph 302(g) was not intended to include such ore compounds of tungsten. Otherwise, paragraph 302(c) would be superfluous. Consequently, Congress must have considered these ore compounds or compounds made from them and intended as sources of tungsten metal to be something different than the “compounds” covered by paragraph 302(g).

 Although the Imported merchandise was designated in the consular invoice as “Artificial Tungsten Scheelite Concentrates,” it appears from the testimony that the name “synthetic scheelite” is more commonly used in buying and selling this merchandise.


 Haekli’s “Chemical Dictionary,” 1929: "scheelite * * * A native calcium tungstate, CaWOj.”
Webster’s “New International Dictionary,” 1924: “scheelite * * * native calcium tungstate, CaWOi, a tetragonal mineral, white when pure, and also yellow, brownish, etc., occurring in octahedral, tabular, and massive forms. It usually contains some molybdenum. * * * It is a source of tungsten and tungsten compounds.”


 A report of the U.S. Customs Laboratory dated October 7, 1953 and part of the entry papers in this case states in part: “The dried commercially prepared sample contains no lead or zinc and 74.70% tungstic oxide. The tungstic oxide is equivalent to 59.24% tungsten and 92.76% calcium tungstate.” These figures are cited here to show that the imported material is not pure calcium tungstate. According to information in the entry papers, the difference between 74.70% and 75.25% tungstic oxide, WOa, is not significant.


 See Mellor, “A Comprehensive Treatise on Inorganic and Theoretical Chemistry,” Vol. 11, p. 675 (1931) wherein it is stated: “Tungsten does not occur in the elemental form in nature.” See also Li et al., “Tungsten,” p. 4 (1955)..


 “Hearings before the Senate Finance Committee on H.R. 7456, 67th Cong., 2d Sess., Vol. 3 at 1705 (1922) ; Hearings before the Senate Finance Committee on H.R. 2667, 71st Cong., 1st Sess., Vol. 3 at 233 (1929).


 See Li et al., op. cit. supra note 4, at 113, where it is stated: “Each type of tungsten deposit is a problem by itself in tbe matter of selection of tbe proper method of concentration, depending on the tungsten mineral, its allied valuable minerals, and its gangue constituents.”